        Case 1:20-cv-02809-LAK Document 107 Filed 03/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHASE WILLIAMS and WILLIAM ZHANG,
individually and on behalf of all others similarly
situated,

                       Plaintiffs,
                                                        Civ. No. I :20-cv-02809-LAK
           V.
                                                        CLASS ACTION
BLOCK.ONE, BRENDAN BLUMER, and
DANIEL LARIMER,

                       Defendants.


CRYPTO ASSETS OPPORTUNITY FUND
LLC and JOHNNY HONG, Individually and on
Behalf of All Others Similarly Situated,               Civ. No . I :20-cv-03829-LAK

                       Plaintiffs,                      CLASS ACTION

           V.                                          JOINT STIPULATION AND
                                                       [PROPOSED) ORDER
BLOCK.ONE, BRENDAN BLUMER,                             REGARDING THE RESPONSE
DANIEL LARIMER, IAN GRIGG, and
                                                       TO THE AMENDED COMPLAINT
BROCK PIERCE,                                          BY DEFENDANT BRENDAN
                                                       BLUMER
                       Defendants.



       Plaintiff Crypto Assets Opportunity Fund ("Lead Plaintiff'), individually and on behalf

of all others similarly situated, and Defendant Brendan Blumer (together, the " Stipulating

Parties"), by and through their undersigned counsel, hereby stipulate as follows:

       WHEREAS, on September 18, 2020, Lead Plaintiff filed an amended complaint (the

"Amended Complaint"), Dkt. No. 66 ;

       WHEREAS, on November 2, 2020, Defendants Block.One, Daniel Larimer, and Brock

Pierce (the " Served Defendants") filed a motion to dismiss the Amended Complaint (the

"Motion to Dismiss"), Dkt. No. 85 , which has been fully briefed and is currently pending;


                                                 1
        Case 1:20-cv-02809-LAK Document 107 Filed 03/10/21 Page 2 of 4




        WHEREAS, on February 22, 2021 , the Court granted Lead Plaintiffs exparte motion

for alternative service of process, authorizing service of the Amended Complaint upon Mr.

Blumer pursuant to Fed. R. Civ . P. 4(f) nunc pro tune, Dkt. No. 106;

        WHEREAS, if Mr. Blumer were to respond to the Amended Complaint at this time, in

addition to raising those bases already set forth in the Motion to Dismiss, Mr. Blumer would

assert one additional , independent basis (i.e., lack of personal jurisdiction) in support of a motion

to dismiss of the Amended Complaint;

        WHEREAS, Lead Plaintiff would oppose any separate motion to dismiss by Mr.

Blumer;

        WHEREAS, to conserve the Court' s and the Stipulating Parties ' resources and to avoid

unnecessary motion practice, the Stipulating Parties have agreed that it would serve the interests

of judicial economy to adjourn Mr. Blumer' s deadline to respond to the Amended Complaint,

pending the Court' s decision on the Motion to Dismiss.

       NOW THEREFORE, IT IS STIPULATED AND AGREED by and between the

undersigned counsel for the Stipulating Parties, subject to the Court's approval , as follows :

        1.     Mr. Blumer shall not be required to move to dismiss, answer, or otherwise

respond to the Amended Complaint pending the Court's decision on the Motion to Dismiss;

       2.      Promptly upon the Court's decision on the Motion to Dismiss, the Stipulating

Parties will meet and confer with respect to Mr. Blumer in light of the Court' s decision on the

Motion to Dismiss;

       3.      No later than ten (10) days after the Court' s entry of its decision on the Motion to

Dismiss, the Stipulating Parties will report to the Court on whether Lead Plaintiff intends to




                                                  2
        Case 1:20-cv-02809-LAK Document 107 Filed 03/10/21 Page 3 of 4




proceed with its claims against Mr. Blumer and, if so, will propose a briefing schedule for a

motion to dismiss the Amended Complaint on grounds that are specific to Mr. Blumer;

       4.      Should Mr. Blumer elect to make his own motion to dismiss the Amended

Complaint, such motion shall be limited to a challenge to jurisdiction and/or any arguments

advanced in the Motion to Dismiss ;

       5.      Nothing in this stipulation shall prejudice the right of any party to seek further

extensions on the consent of the other Stipulating Parties or from the Court.




                                                 3
    Case 1:20-cv-02809-LAK Document 107 Filed 03/10/21 Page 4 of 4




                                                        Rcspi:ctfully ·ubmiucd.




h) ~\.1• Eiscnho r - ·: ·
                           ;~,
                             · -                            £____
                                                        Gn:g D. AmJ.ri:::.
Dt1J1 1cl L. B~rgcr                                     Edmund Po lubinsk i I ll
 .aitlin M. ;\foy n.a                                   Amir '\\ S. ( k hr ing
GRAN't & hlS ENIIOFER P.A.                              Gnhrid Jaimc-Bettan
485 LcximHon A Vt'lHf,C                                 D 1\ \ IS POI. K & WARD\Vf7Ll LLP
N~v. York, NY 10Ol7                                     .1 50 lcxi ng wn '\n.•n 1c
Te l. : 1646 7'.:!2-8500                                \Ir:" York.N Y 100 17
Fu;,; : 1646) 72:!-8 5 I                                ~reg.andr~s. qdavi:sp< lk. . ·om
Emai l: j cisi:nhofi.:r:ti gelawx om                    c<l 1nund.p(,i lul~int-.ki fNfov ispolk.com
I .mail : tl hi::rgcr'q gdav, ,i:<.•m                   andn:'>\ . 1 .chri ng {t dav ispol k.c<lm
Ermil: ·moyna"?gck1w.l·om                               gubridju im .µ d:i, i.spolk.corn

lwd Coim.1·'-{.fiw the Clo 11 undj;,r Lt!i1J            Ndd A. Poti~lumm
Plui11t~1) Ci~rptr, . f.11 l'/.1 OpporrM1hy f1111ti     Dl\ VIS POLK & WA RDWT:LL I P
                                                        160 J 1::1 Cnmir11 R<.:al
                                                         •1<:nlo Park. A 04025
.frwmey., .fiir l'lainti{(l                             ne;ll ..p,nti ~hmun


                                                        CtJ±[       l 'I ~
                                                                         . ~~ - -
                                                        -trian . !'- ..::111
                                                                                             -
                                                        Srnn ~-1. ~falza.h u
                                                        T.:rcs~i i . ffo ggin ·
                                                         W.,\ Y'.Y1;\ Kf R LU'
                                                        777 S. Figt1·roa St · 1, Suiti.: 2850
                                                        Lo. Angeles. C \ 9 0 17
                                                        hk [t:i ntu,w;iyrnuk-: rl a,v'. ·om
                                                        !i-malzahn ~-\\-aymnk£>rll1\\ .C(l m
                                                        t hug.gins·~ \\ ,t)'n\a~crla \\ .<.:\1m


                                                        :Jtwmeys jur Dl..'lt' llckm£., Hfm.:k.mu:. /Ja111d
                                                        f .unmer. f?r·ock >frn.:t'. and Br~ndcm Blwnl!r
SO O RDt: Rl:D:


Dated : _ _ _ _ _ _ _ __
                                            . '.:02 l
                                                        Hon. L '\\ i :-- A. Kuplan
                                                        l lnikd States District Judge
